John Wensley of Boston Mercht or his Lawfull Attourny or Attournys plaint. agt Samll Davis Marrinr who married with Elisabeth the Relict and Administratrix of the Estate of the late Captn Na*857thanael Davenport deced. Deft in an action of the case for an Accot and the produce of sundry goods & merchandizes to the value of five hundred pounds Left with the sd Nathanael Davenport at NewYork and committed to his dispose for Acc° of sd Wensley with all other due damages etc. . . . The Jury . . . found for the plaint, four hundred pound mony damage or that the Defendt or his Attourny render an Acc° upon oath of the Estate that was left in the hands of Captn Nathanael Davenport decd by the plaint. at or before the tenth, of April. 1678. and costs of Court. Elisabeth Davis produceing a Letter of Attourny from her husband appealed from this Judgemt unto the next Court of Assistants and herselfe principall in four hundred pounds and John Walley and Tho: Thacher junr Sureties in £.200. apeice were respectiuely bound. . . for the prosecution thereof to Effect.
[ See Records of Court of Assistants, i. 111.]